Citation Nr: 1826940	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 697A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.      

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), of which the Veteran was notified in May 2014.


FINDINGS OF FACT

1. Prior to August 16, 2012, the Veteran's bilateral hearing loss was manifested by no more than Level I hearing impairment in the right ear and Level V hearing impairment in the left ear. 

2. From August 16, 2012, the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing impairment in the right ear and Level VI hearing impairment in the left ear.


CONCLUSIONS OF LAW

1. Prior to August 16, 2012, the criteria for an initial compensable rating for bilateral hearing loss were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. From August 16, 2012, the criteria for an initial 10 percent disability rating, but no higher, for bilateral hearing loss have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Regarding the duty to assist, and relevant to the issue on appeal, the Veteran has been afforded three audiological examinations, one in October 2009, another in August 2012, and a final one in April 2014.  The Veteran has indicated that he disagrees with the findings of the October 2009 and August 2012 audiologist, but he has not stated that either examination was deficient.  See March 2014 letter.  

Conversely, the Veteran has expressed dissatisfaction with VA audiological testing in April 2014.  See e.g., May 22, 2014, May 31, 2014, and August 2017 letters.  The Veteran's chief complaints with the April 2014 audiological testing is that the audiologist appeared to rush the examination and that no questions were asked.  

The Board concludes that the October 2009 and August 2012 audiological testing are adequate to show the current severity of the Veteran's bilateral hearing loss disability.  The record indicates that the proper audiometric evaluations were performed during these examinations and the Veteran has not expressed dissatisfaction with either examination.  However, the Board finds the April 2014 examination to be inadequate based on the Veteran's reports that the examiner rushed the examination and given the disparate findings noted during audiometry testing from the prior August 2012 examination.  Given that the Veteran was afforded adequate examinations in October 2009 and August 2012 and the Board is relying on the more favorable findings in the August 2012 examination, the Board concludes VA has satisfied its duty to assist.  

Accordingly, appellate review may proceed without prejudice to the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

The Veteran contends that his bilateral hearing loss disability is severe enough to warrant a compensable disability rating. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods, based on the facts.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz). 

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test. The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of 'VII," the percentage evaluation is 30 percent. 
38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

1. Prior to August 16, 2012

A VA audiological examination conducted in October 2009, showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
65
65
65
 LEFT
25
70
70
70

The average pure tone thresholds were 53 in the right ear and 59 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 94 in the right ear and 90 in the left ear.  This level of impairment translates to Level I hearing in the right ear and Level III hearing in the left ear under Table VI.  Pursuant to 38 C.F.R. § 4.86(b), the Veteran's left ear audiometry results reveal an exceptional pattern of hearing impairment.  As such, these findings translate to Level IV under Table VIA, and are increased to Level V pursuant to § 4.86(b).  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

2. From August 16, 2012

A VA audiological examination conducted on August 16, 2012, showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
65
70
 LEFT
25
75
75
75

The average pure tone thresholds were 58 in the right ear and 63 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 96 in the right ear and 90 in the left ear.  The diagnosis was sensorineural hearing loss.  This level of impairment translates to Level II hearing in the right ear and Level III hearing in the left ear under Table VI.  Pursuant to 38 C.F.R. § 4.86(b), audiometry results for the Veteran's left ear reflect an exceptional pattern of hearing impairment.  As such, these findings translate to Level V under Table VIA, and are increased to Level VI under § 4.86(b).  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

A VA audiological examination conducted in April 2014, showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
70
70
 LEFT
30
65
75
80

The average pure tone thresholds were 59 in the right ear and 63 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 100 in the right ear and 96 in the left ear.  The diagnosis was sensorineural hearing loss.  This level of impairment translates to Level II hearing in the right ear and Level II hearing in the left ear under Table VI.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As indicated above, the Board finds this examination to be inadequate based on the Veteran's statements and on the disparate findings from the August 2012 VA examination which reflect an improvement in the disability.  See Hearing Loss, MEDLINE PLUS, https://medlineplus.gov/ency/article/003044.htm (indicating that sensorineural hearing loss generally cannot be reversed).  Moreover, the Veteran's audiological findings during this examination are only slightly better than the August 2012 findings in that the puretone thresholds at 2000 Hertz are at 65 decibels, only 5 less than what was shown in August 2012 at 2000 Hertz, but just enough to make it so the Veteran's hearing does not meet the criteria for an exceptional pattern of hearing impairment under § 4.86(b).  Therefore, resolving all doubt in the Veteran's favor, and despite the April 2014 testing results reflecting findings warranting a noncompensable rating, the Board concludes that the Veteran is entitled to a 10 percent rating for bilateral hearing loss from August 16, 2012.      

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran, in which he contends he has suffered substantial hearing loss.  See, e.g., November 2014 letter.  The Veteran is competent to report that he has difficulty hearing because this requires only personal knowledge as it comes through his senses. Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Moreover, the August 2012 examiner considered the functional effects of the Veteran's bilateral hearing loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Based upon the August 16, 2012 audiological examination, the Board finds that a 10 percent disability rating, but no higher, is warranted from August 16, 2012.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this determination, the Board has considered the benefit of the doubt.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









(CONTINUED ON NEXT PAGE)
ORDER

An initial compensable rating for bilateral hearing loss prior to August 16, 2012 is denied.  
 
From August 16, 2012, a 10 percent, but no higher, rating for bilateral hearing loss is granted, subject to regulations governing the payment of monetary benefits.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


